Citation Nr: 1233550	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO. 08-19 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUE

Whether the reduction of payment of improved pension benefits as of February 1, 2002 from June 1, 2010 was proper.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision of the RO that reduced the Veteran's pension benefits as of February 1, 2002.

In February 2008, the Veteran submitted a notice of disagreement with the reduction of payment of the VA pension benefits. 

In June 2008, the RO issued a statement of the case to the Veteran and his accredited representative which addressed the issue of the reduction of the Veteran's VA pension benefits. In October 2008, the Veteran submitted an Appeal to the Board from the reduction of his VA improved pension benefits.

In March 2008, the Phoenix, Arizona, Regional Office's Committee on Waivers and Compromises (Committee) granted a waiver of recovery of an overpayment of VA pension benefits in the amount of $47,306.00 and 6,298.00. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his VA pension benefits were improperly reduced as the VA erroneously determined that he had earned income. He stated that he does not have any income. He did not know where VA received its income counting information and that he may be a victim of identity theft.

The Veteran was sent a letter in February 2007 proposing to reduce his pension benefits due to the 2002 verification match. The Veteran was told to send confirmation of his income for 2002 through 2005 from the income payers. In April 2007, the Veteran stated that he could not find the income payers. The Veteran stated that he had zero income and was homeless. 

The RO informed the Veteran that documentation was needed from the income payers stating month and year he began working and when he stopped and the gross earned income received for each year. And essentially that until such documentation was received the earned income would not be removed. (See April 2008 Letter to Veteran).

A review of the claims file shows that the VA's determination as to the source of the Veteran's disputed income has caused a significant degree of confusion. Therefore, the Board finds that the RO should readjudicate the propriety of the reduction of the Veteran's VA pension benefits based on current income. Such action must encompass a thorough explanation of all relevant law and regulations as to countable income for VA pension purposes. 

The RO must provide a list of the employers who claimed that the Veteran worked for them with any available address and number on record so that the Veteran can resolve any disputed income from these employers.

The Veteran last submitted a Financial Status Report (VA Form 20-5655) in January 2008. The Veteran's current financial information prior to June 1, 2010, but after February 1, 2002 would be helpful in resolving the issue raised by the instant appeal because he claims financial hardship during this time period.  

Virtual VA records reflect that the Veteran was awarded an improved pension in the amount of $1,644.00.

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should take all indicated action to provide the Veteran with a Financial Status Report (VA Form 20-5655) to complete and return for the time period from February 2002 through June 2010.  The RO must provide a list of the employers who claimed that the Veteran worked for them with any available address and number on file so that the Veteran can resolve any disputed income from these employers.

2.  The RO then should readjudicate the issue of whether the reduction of payment of the Veteran's VA pension benefits as of February 1, 2002, was proper.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case, and afforded a reasonable opportunity for response..

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

